 Case: 4:19-cv-00112-AGF Doc. #: 110 Filed: 06/17/19 Page: 1 of 3 PageID #: 1441



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


DAVID DIXON, et al.                               )
                                                  )
               Plaintiffs,                        )
                                                  )
         vs.                                      )   Case No. 4:19-cv-0112-AGF
                                                  )
CITY OF ST. LOUIS, et al.,                        )
                                                  )
               Defendant.                         )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ motions (ECF Nos. 99, 104) to stay

execution of the Court’s preliminary injunction order (ECF No. 95) pending appeal or,

alternatively, to extend the deadline for compliance with the Court’s order.

       The parties appeared through counsel for a hearing on June 14, 2014. During that

hearing, Defendants asked that their requests in the alternative be treated as separate

motions. As such, the Court will deny Defendants’ motion to stay in this memorandum and

order and will grant in part their motion for additional time by separate order.

       A party seeking a stay while a petition for permission to appeal is pending bears the

burden of showing that: (1) the party is likely to succeed on the merits of the appeal; (2) the

party will be irreparably injured unless the stay is granted; (3) the non-moving party will not

be substantially injured by granting the stay; and (4) the public interest will not be harmed

by granting the stay. Brady v. Nat'l Football League, 640 F.3d 785, 789 (8th Cir. 2011).

The most important factor is the appellant’s likelihood of success on the merits, but
 Case: 4:19-cv-00112-AGF Doc. #: 110 Filed: 06/17/19 Page: 2 of 3 PageID #: 1442



ultimately the court must consider the relative strength of all factors. Id. Considering all

factors, the Court finds that a stay is not warranted.

       First, the Court carefully examined Defendants’ substantive arguments in its analysis

of their motions to dismiss and ultimately concluded that applicable precedent does not

prescribe dismissal on the facts of this case. In particular, the Court rejects Defendants’

position that members of the Plaintiff class are confined to individual writ relief, whether by

habeas corpus or mandamus. As discussed in the Court’s memorandum and order, those

remedies are inadequate in the context of Plaintiffs’ actual circumstances. Other courts have

recognized § 1983 class actions on similar facts, and Oglala Sioux Tribe v. Fleming, 904

F.3d 603 (8th Cir. 2018), is distinguishable insofar as the 48-hour hearings at issue there

touched the merits of the underlying case rather than a distinct collateral issue. Although

the Eighth Circuit could disagree with the Court’s conclusions, the Court is not persuaded

that Defendants are likely to succeed on the merits of their appeal.

       Second, there is no risk that Defendants will be irreparably harmed absent a stay. On

the contrary, Defendants fully accept the propriety of compliance with the due process

requirements described in the Court’s preliminary injunction order and in greater detail in

new Missouri Rule of Criminal Procedure 33.01, to take effect in two weeks. This Court’s

order does not harm Defendants but instead benefits their system and the public by ensuring

actual implementation of Rule 33.01 in the 22nd Circuit. Moreover, the Court has modified

its preliminary injunction order to give Defendants additional time to comply.

       Third, the non-moving party would indeed be substantially injured by a stay insofar

as Plaintiff class members would remain incarcerated without due process.


                                              -2-
 Case: 4:19-cv-00112-AGF Doc. #: 110 Filed: 06/17/19 Page: 3 of 3 PageID #: 1443



       Fourth, a stay would not serve the public interest. As the Court emphasized

repeatedly in Friday’s hearing, the Court in no way advocates for the release of individuals

who pose a safety risk. Rather, the Court’s order and Rule 33.01 require an individualized

determination of factors that include an arrestee’s risk of flight or danger to the public or to

specific individuals. But it is always in the public interest to uphold the Constitution and to

avoid the incarceration of arrestees solely based on indigency. The Court will not suspend

those objectives pending further examination of the adequacy of state procedures.

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Defendants motions to stay the Court’s

preliminary injunction order are DENIED. ECF Nos. 99 and 104.



                                                    ________________________________
                                                    AUDREY G. FLEISSIG
                                                    UNITED STATES DISTRICT JUDGE

Dated this 17th day of June, 2019.




                                              -3-
